UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7766


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

OKANG KAREEN ROCHELLE,

             Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:05-cr-00112-WO-1)


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Okang Kareen Rochelle, Appellant Pro Se. Angela Hewlett Miller, Anand P. Ramaswamy,
Assistant United States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Okang Kareen Rochelle appeals the district court’s orders denying his motion for a

sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2) (2012), and denying his motion to

alter or amend the judgment. We have reviewed the record and conclude that the district

court did not err in denying Rochelle’s § 3582(c)(2) motion. Accordingly, we affirm the

denial of § 3582(c)(2) relief for the reasons stated by the district court. United States v.

Rochelle, No. 1:05-cr-00112-WO-1 (M.D.N.C. Oct. 27, 2016). Because the district court

lacked jurisdiction to consider Rochelle’s motion to alter or amend the judgment, we affirm

the denial of that order. See United States v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010)

(holding that district court lacks authority to grant motion to reconsider ruling on

§ 3582(c)(2) motion).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                               AFFIRMED




                                             2